Exhibit 10.16
 
Loan Contract
 
Contract No: 2010 Working Capital Loan #1520100719383
 
Type of Loan: Working Capital Loan
 
Borrower (Party A): Huludao Wonder Fruit Co.，Ltd.
 
Address: Food Industrial Zone, Suizhong County (Hujia Village) 
 
Legal Representative (Chief Officer): Yan Xiaoqin
  
Lender (Party B): Huludao Bank Co., Ltd,,Suizhong Branch


Address: No.11，2nd Section of Xinxing Street
 
Chief Officer: Wang Dong
 

 
-1-

--------------------------------------------------------------------------------

 

 
   Borrower (“Party A”): Huludao Wonder Fruit Co.，Ltd.
 
Lender (“Party B”): Huludao Industrial-Commercial Bank, Suizhong Branch


Whereas Party A applies to Party B for, and Party B agrees to provide Party A
with, a loan facility (the “Facility”). Pursuant to Contract Law, General Rule
for Loan and relevant laws and regulations and through consultation, Party A and
Party B enter into this Contract:
 
Article 1. Type of Loan
 
Working Capital Loan (short-term or middle-term)
 
Article 2. Use of Loan
 
2.1 The Loan is used to repay the debt under the loan contracts of
No.1520090623099.
 
2.2 Party B cannot change the use of Loan according to the Contract without the
written consent of Party A.
 
Article 3. Availability Period and Amount of the Facility
 
The Availability Period the Facility shall commence from   July 14，2010 and end
on June 25，2011 (the “Availability Period”).
 
The amount of the Facility shall be RMB Thirty Three Million Three Hundred
Thousand (in words) (the “Maximum Amount”).
 
Article 4. Interest Rate, Calculation and Payment of Interests and Fees
 
4.1 The monthly interest rate applicable to the Loan shall be fixed at 6.6375‰.
 
4.2 Interest Settlement
 
The interest rate shall be calculated and paid according to the fixed interest
rate, and the 20th day of each month shall be the date for the settlement of
interest.
 
4.3 The interest rate should be flexible with the adjustment of the interest
rate of China People’s Bank. In the event of interest rate adjustment, Party B
can make an adjustment over the interest rate and calculation method without
informing Party A.
 

 
-2-

--------------------------------------------------------------------------------

 

Article 5. Repayment


5.1 The source of the repayment will be from, but not limited to, sales payment
for goods, profit.
 
5.2 Interest Payment
 
Party A shall pay to Party B the due interest on the Interest Payment Date. The
first interest payment shall be made on the first Interest Payment Date after
the disbursement of the Loan. Upon the maturity date for the Loan, Party A shall
pay in full all the unpaid interest together with the principal.   


5.3 Method of Repayment
 
Party A shall deposit into its account with Party B such funds as sufficient to
repay the amount due to Party B before each Repayment Date specified in this
Contract, and shall automatically transfer such funds to Party B for repayment;
or Party A shall transfer a sufficient amount from its other accounts to make
such repayment on the aforementioned Repayment Date. If Party A fails to repay
any indebtedness punctually, Party B has the right to directly debit for the
corresponding amount any account opened by Party A with any branch or office of
China Construction Bank.
 
Article 6. Security for the Loan
 
6.1 The security(ies) for this Contract shall be Item [2] as below.
 
(1)           Guarantee


(2)           Mortgage
 
(3)           Pledge
 
(4)           Standby Letter of Credit
 
(5)           Credit Insurance
 
(6)           Other Forms of Security: Mortgage
 
6.2 Party A should use all their efforts to coordinate with Party B to sign the
Gaurantee contract of No: 20100719675, 20100719676, 20100719677.
 
6.3 If the status of the Mortgage changed in Creditor’s right, which is likely
to cause damage to the interest of the Creditor’s right, Party A should provide
a new Mortgage until the Mortgage meets the requirements of Party B.
 

 
-3-

--------------------------------------------------------------------------------

 

Article 7. Rights and Obligations of Party A
 
7.1 Party A has the right to require Party B to keep in confidence relevant
financial information and trade secrets relating to production and operation of
Party A unless otherwise provided by laws and regulations.
 
7.2 Party A shall provide relevant financial information and the information
relating to production and operation as required by Party B and shall be
responsible for the authenticity, integrity and validity of such information.
 
7.3 Party A undertakes that all settlements and deposits relating to the Loan
shall be conducted through its accounts opened with Party B or Party B’s
relevant branch.
 
7.4 Party A shall assist in and accept Party B’s inspection and supervision of
its production, operation, financial activities and the utilization of the Loan.
 
7.5 Party A shall utilize the Loan for the purpose as provided for hereunder.
 
7.6 Party A shall punctually repay the principal and interest in accordance with
this Contract.
 
7.7 Party A or its investors shall not transfer any funds or assets in order to
evade the indebtedness owed to Party B.
 
7.8 Party A shall give Party B a prior written notice for Party B’s consent if
Party A intends to provide security for any third party during the term of this
Contract and such security may affect Party A’s ability to make repayment under
this Contract.
 
7.9 Party A shall promptly arrange for new security(ies) satisfactory to Party B
where the Guarantor in respect to this Contract ceases or suspends production;
its corporate registration is canceled or business license revoked; it is
bankrupt or dissolved; it is operating at a loss; or any other negative change
has occurred, and such aforesaid incidents result in loss or partial loss of the
Guarantor’s ability to secure the Loan, or where the mortgaged or pledged
property(ies) for securing the Loan depreciate(s) or is (are) damaged or
destroyed.
 
7.10 Party A shall promptly inform Party B of any relevant changes during the
term of this Contract, including without limitation its business name, legal
representative (or chief officer), registered office, business purpose or
registered capital.
 

 
-4-

--------------------------------------------------------------------------------

 

7.11 Where Party A intends to carry out activity(ies) during the term of this
Contract which may have an impact on the realization of Party B’s rights
hereunder, Party A shall give Party B a [30] banking days prior written notice
for its consent to such intended activity(ies) and shall further take sufficient
measures to safeguard the repayment of the indebtedness under this Contract and
arrange for security in accordance with Party B’s instructions. The
aforementioned activities shall include without limitation contracting, leasing,
transformation to a stock company, forming an economic association with another
enterprise, consolidation, merger, division, setting up a joint venture,
application for suspension of production or for winding up or for bankruptcy
 
7.12 Party A shall promptly inform Party B in writing, take sufficient measures
to safeguard the repayment of the indebtedness under this Contract and arrange
for security(ies) in accordance with Party B’s instructions if there has
occurred to Party A incident(s) during the term of this Contract that may have
substantially negative effects on Party B’s performance of its obligations
hereunder. The aforementioned incidents shall include without limitation the
following: Party A ceases or suspends production; its corporate registration is
canceled or business license revoked; its legal representative or
high-ranking officers are involved in illegal activities; it is involved in
litigation with a major impact; great difficulties arise in respect to its
production or operation; or its financial standing deteriorates.
 
7.13 Party A shall bear all fees and expenses in connection with this Contract
and the security(ies) for this Contract including without limitation fees and
expenses in respect to legal services, insurance, evaluation, registration,
storage, authentication and notarization.
 
Article 8. Rights and Obligations of Party B
 
8.1 Party B is entitled to have access to information about production,
operation, and financial activities of Party A, and to require Party A to
provide financial information and documents in respect to its production and
operation.
 
8.2 If the credit rating of Party A declines, Party B is entitled to adjust or
even cancel the Facility that is otherwise available.
 
8.3 Party B is entitled to debit any account opened by Party A with any branch
or office of China Commerce Bank for any amount due to Party B under this
Contract.
 
8.4 Party B shall disburse the Loan to Party A in accordance with this Contract,
except for any delay caused by Party A.
 
8.5 Party B shall keep in confidence financial information and trade secrets in
relation to production and operation of Party A unless otherwise required by
laws or regulations.
 

 
-5-

--------------------------------------------------------------------------------

 

Article 9. Effectiveness，Modification, Rescission and Termination
 
9.1 The Contract will be effective after the signing and stamping.
 
9.2 Party B will rescind the contract and ask for repayment and compensation if
Party A breaks any item below:
 
9.2.1 Dissolution and shop closure or revocation of the business license has
happened.
 
9.2.2 There are some changes in the Mortgage under the provision of the
contract, which is likely to cause damage to the creditor’s right; in this case,
Party A fails to provide a new Mortgage that is satisfactory to Party B.
 
9.2.3 Other serious default activities.
 
9.3 If Party A asks for extension of the contract, Party A should offer a
written application to Party B with the written consent from cautioner at least
30 days before the contract will expire. The extension contract will not become
effective until Party A gets approval from Party B. The loan contract remains
effective until the signing of the extension contract.
 
9.4 Neither Party should make any adjust or expiration without consent from the
opposite Party except for the provision already defined in the Contract. Any
adjustment or expiration requires approval from both Parties and must be reached
by written agreement if the status is necessary.
 
9.5 The original contract remains effective until both Parties reach a
consensus.
 
Article 10. Amendment to this Contract
 
Upon effect of this Contract, any Party intending to amend this Contract shall
notify the other Party promptly and a written agreement shall be executed if the
Parties so agree, unless otherwise provided in this Contract or in any other
agreement.
 
Article 11. Dispute Resolution
 
11.1 Any dispute arising out of or in connection with this Contract shall be
settled through friendly consultation. If no agreement is reached through such
friendly consultation, such dispute shall be settled in accordance with the
following: item 11.2
 
11.2 Instituting legal proceedings with the People’s Court in the location of
Party B.
 
11.3 The Parties shall perform this Contract in accordance with the undisputed
parts during the course of such legal proceedings or arbitration.
 

 
-6-

--------------------------------------------------------------------------------

 

Article 12. This Contract Shall be Made in [2] Counterparts
 
All documents created within the Availability Period and within the Maximum
Amount of the Facility which underlies the debtor-creditor relationship between
the Parties (including but not limited to Application for Drawing, Notice of
Drawing or other certificates and documents) are integral parts of this
Contract.
 
Article 13. Representations
 
13.1 Party A is fully informed and aware of the business purpose and powers of
Party B.
 
13.2 Party A has read all the terms of this Contract and Party B has given
explanation as required by Party A. Party A hereby acknowledges that it fully
understands all terms of this Contract and corresponding legal consequences
thereof.
 
13.3 Party A has the right and power to execute this Contract.


 


Party A: Huludao Wonder Fruit Co.，Ltd.
 
Legal Representative (or Chief Officer) or Authorized Representative
(Signature):
 
 /s/：Yan Xiaoqin
Date: 7/19/2010
 
Party B: Huludao Industrial-Commercial Bank, Suizhong Branch
Chief Officer or Authorized Representative (Signature): /s/: Wang Dong
 
Date: 7/19/2010

